Per Curiam.
The motion for leave to proceed in forma -pau-peris and the petition for a writ of certiorari are granted. The judgment of the United States Court of Appeals for the District of Columbia Circuit is vacated and the case is remanded for further proceedings in conformity with the opinion of this Court in Jackson v. Denno, ante, p. 368.
Mr. Justice Black, Mr. Justice Clark, Mr. Justice Harlan and Mr. Justice Stewart dissent for the reasons stated in their dissenting opinions in Jackson v. Denno, supra.